UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended November 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number 000-50107 DAYBREAK OIL AND GAS, INC. (Name of small business issuer in its charter) Washington 91-0626366 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 W. Main Ave., Suite 1012, Spokane, WA 99201 (Address of principal executive offices) (Zip code) Issuer’s telephone number, including area code:(509) 232-7674 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ At January 11, 2008 the registrant had 43,698,299 outstanding shares of $0.001 par value common stock. Transitional Small Business Disclosure Format (Check One): Yes ¨ No þ TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. Financial
